MAINE	SUPREME	JUDICIAL	COURT	 	            	     	      	      	     Reporter	of	Decisions	
Decision:	 2017 ME 191 
Docket:	   Jud-16-1	and	Jud-17-1	
Motion:	   June	30,	2017	
Decided:	  September	7,	2017	
                                                                                              	
Panel:	       SAUFLEY	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                      IN	THE	MATTER	OF	ROBERT	M.A.	NADEAU	
                                        	
PER	CURIAM	

	         [¶1]		Robert	M.A.	Nadeau	has	filed	a	motion	for	reconsideration	of	our	

June	 20,	 2017,	 decision	 in	 this	 judicial	 disciplinary	 matter,	 In	 re	 Nadeau,	

2017 ME 121,	---	A.3d	---.		To	allow	consideration	of	his	motion,	we	deferred	the	

effective	 date	 of	 his	 two-year	 suspension	 from	 the	 practice	 of	 law	 from	

August	1,	2017,	to	September	15,	2017;	invited	a	response	to	his	motion	from	

the	Committee	on	Judicial	Responsibility	and	Disability;	and	allowed	Nadeau	

time	to	respond	to	any	filing	by	the	Committee.	

	         [¶2]	 	 In	 his	 motion,	 supplemented	 by	 his	 response	 to	 the	 Committee’s	

filing,	Nadeau	makes	two	arguments.	

          [¶3]		First,	he	contends	that	the	two-year	suspension	from	the	practice	of	

law	 and	 $5,000	 forfeiture	 that	 we	 ordered	 as	 sanctions	 for	 his	 numerous	

violations	of	the	Code	of	Judicial	Conduct	violated	his	rights	to	equal	protection	

and	due	process	of	law	because,	he	argues,	the	sanctions	were	more	severe	than	

the	sanctions	recommended	by	the	Committee—a	$10,000	fine	and	a	two-year	
2	


suspension	from	the	practice	of	law,	with	the	suspension	from	practice	to	take	

effect	only	if	Nadeau	again	sought	election	as	a	probate	judge.	

      [¶4]		Second,	Nadeau	contends	that	the	sanctions	imposed	on	him	may	

violate	 the	 Privileges	 and	 Immunities	 Clause	 because,	 Nadeau	 alleges,	 many	

clients	desirous	of	his	services	will	be	deprived	of	his	services	if	the	two-year	

suspension	from	the	practice	of	law	remains	in	effect.		Nadeau	further	asserts	

that	 “[t]here	 has	 been	 no	 finding	 that	 [he]	 has	 engaged	 in	 any	 harm	 to	 any	

private	client	in	his	36	years	as	an	attorney,	and	no	evidence	that	he	would	ever	

commit	such	harm	in	the	future.”	

                               I.		REVIEW	OF	ISSUES	

A.	   Due	Process	and	Equal	Protection	

      [¶5]		Nadeau	argues,	in	essence,	that	the	two-year	suspension	from	the	

practice	of	law	violates	his	rights	to	equal	protection	and	due	process	of	law	

because	 (1)	 the	 Committee’s	 recommendation	 of	 a	 conditional	 suspension	

failed	to	notify	him	that	he	faced	an	actual	suspension;	(2)	by	analogy	to	plea	

agreements	in	criminal	cases,	the	Court	is	barred	from	imposing	a	more	severe	

sanction	 than	 recommended	 by	 the	 Committee;	 and	 (3)	 the	 two-year	

suspension	from	practice	and	the	$5,000	forfeiture	are	more	severe	sanctions	

than	sanctions	that	have	been	imposed	on	other	judges,	similarly	situated,	after	

findings	of	violations	of	the	Code	of	Judicial	Conduct.	


	
                                                                                                               3	


             [¶6]		Nadeau’s	claim	that	he	was	not	on	notice	about	the	possibility	that	

his	license	to	practice	law	would	be	suspended	is	undermined	by	our	opinion	

in	In	re	Cox,	658 A.2d 1056 (Me.	1995)—a	case	specifically	addressed	during	

the	February	oral	argument.		Cox,	like	Nadeau,	was	no	longer	a	judge	when	we	

heard	his	judicial	discipline	action.		Id.	at	1057.		Cox,	like	Nadeau,	argued	that	

the	action	was	moot	because	no	sanctions	could	be	imposed	for	violations	of	

the	Code	of	Judicial	Conduct	on	a	person	who	was	no	longer	a	judge.		Id.		As	we	

pointed	out	to	Nadeau	at	oral	argument,	we	rejected	Cox’s	mootness	argument,	

and,	 noting	 that	 Cox	 had	 “returned	 to	 the	 private	 practice	 of	 law,”	 id.,	 we	

ordered	that	Cox	be	disbarred	from	the	practice	of	law	as	the	sanction	for	his	

violations	of	the	Code	of	Judicial	Conduct,	id.	at	1058.		Our	decision	in	Cox	placed	

Nadeau	on	notice	that	his	license	to	practice	law	could	be	suspended,	and	that	

exposure	was	made	even	more	clear	by	the	colloquy	at	oral	argument.1	

             [¶7]	 	 Further,	 despite	 his	 assertion	 that	 he	 was	 not	 provided	 with	

adequate	notice,	Nadeau	does	not	suggest	anything	that	he	would	have	or	could	

have	done	differently,	or	anything	additional	that	he	might	have	offered	in	the	

proceeding	before	us,	had	he	been	concerned	that	his	capacity	to	practice	law	


																																																								
      1		In	his	motion	for	reconsideration,	Nadeau	alleged	that	he	has	been	“consumed”	by	his	attention	

to	this	matter	“every	minute	of	every	day	during	the	past	two	years.”		If	Nadeau	was	as	intensely	
focused	 on	 this	 matter	 as	 he	 claims	 he	 was,	 we	 can	 certainly	 assume	 that,	 in	 his	 preparations	 to	
defend	this	matter,	he	would	have	become	aware	of	our	Cox	opinion,	which	demonstrates	that	as	a	
former	judge	he	remained	subject	to	sanctions	for	misconduct	occurring	during	his	judicial	service.	


	
4	


could	be	suspended.		In	the	arguments	that	he	presented	to	the	single	justice	

(Clifford,	J.)	and	to	us,	Nadeau	asserted	that	he	had	not	committed	any	violation	

of	 the	 Code	 of	 Judicial	 Conduct.	 	 He	 also	 asserted	 to	 us	 that,	 because	 he	 was	

defeated	for	reelection	and	his	term	as	a	probate	judge	had	expired,	this	action	

was	moot	and	no	sanctions	of	any	kind	could	be	imposed.	

             [¶8]	 	 Nadeau’s	 analogy	 to	 criminal	 proceedings,	 where	 a	 State’s	

sentencing	 recommendation	 is	 sometimes	 a	 cap,	 is	 inapt	 because	 of	 the	

different	nature	of	this	proceeding.2		It	must	also	be	noted	that	the	Committee’s	

sanction	recommendation	was	made	as	part	of	its	prosecution	of	its	2016	filing,	

Jud-16-1,	 before	 presentation	 of	 its	 additional	 report	 of	 improper	 personal	

solicitation	 of	 campaign	 contributions	asserted	 in	 Jud-17-1	and	addressed	in	

our	opinion.		See	In	re	Nadeau,	2017 ME 121,	¶¶	53-56,	---	A.3d	---.	

	            [¶9]	 	 Nadeau’s	 contention	 of	 disparate	 treatment	 is	 also	 unpersuasive.		

The	separate	filings	here	in	Jud-16-1	and	Jud-17-1	represent	the	fourth	and	fifth	

times	that	actions	asserting	professional	misconduct	by	Nadeau,	as	an	attorney	

or	a	judge,	have	come	to	this	Court	for	decision.		See	In	re	Nadeau,	2016 ME 116,	



																																																								
      2		M.R.U.	Crim.	P.	11A(d)	directs	that,	when	a	plea	agreement	with	a	recommended	sentence	is	

presented,	 “[t]he	 court	 shall	 not	 reject	 the	 recommendation	 without	 giving	 the	 defendant	 the	
opportunity	 to	 withdraw	 his	 plea.”	 	 This	 requirement	 does	 not	 apply,	 however,	 to	 a	 sentencing	
recommendation	 made	 before,	 during,	 or	 after	 a	 contested	 trial—another	 reason	 why	 Nadeau’s	
argument	fails.	



	
                                                                                                     5	


144 A.3d 1161;	 In	 re	 Nadeau,	 2007 ME 21,	 914 A.2d 714; 3 	Bd.	of	 Overseers	

of	the	Bar	 v.	 Nadeau,	 BAR-05-03	 (Mar.	 2,	 2006)	 (Single	 Justice	 Order).	 	 Our	

professional	 regulatory	 structures	 for	 attorneys	 and	 judges	 became	 fully	

operational	in	or	near	their	present	form	by	1980.		Records	of	referrals	to	this	

Court	of	claims	of	professional	misconduct	by	attorneys	or	judges	since	1980	

show	that	no	individual	has	been	subject	to	as	many	referrals	for	professional	

discipline	as	Robert	M.A.	Nadeau.	

B.	          Misconduct	as	an	Attorney	

             [¶10]		Nadeau	next	asserts	that	a	sanction	affecting	his	license	to	practice	

law	is	misplaced	because	the	bases	for	the	judicial	discipline	we	have	imposed	

did	not	expose	his	private	clients	to	harm.		This	argument	must	be	examined	in	

light	of	Nadeau’s	disciplinary	history.	

             [¶11]		The	2006	bar	disciplinary	action	against	him,	alleging	professional	

misconduct	 as	 an	 attorney,	 involved	 three	 separate	 Grievance	 Commission	

complaints:	 one	 arising	 from	 a	 sexual	 relationship	 with	 a	 client;	 one	 arising	

from	 directly	 contacting	 his	 former	 law	 partners,	 who	 were	 represented	 by	

counsel,	during	the	contentious	breakup	of	their	law	firm;	and	one	arising	from	

Nadeau’s	unprofessional	criticism	of	a	judge	for	declining	to	bar	public	access	


																																																								
     		 Sanctions	 in	 this	 matter	 were	 subsequently	 addressed	 by	 In	 re	 Nadeau,	 2007 ME 35,	
      3

916 A.2d 200.	


	
6	


to	the	file	of	the	action	involving	the	breakup	of	his	law	firm.		That	action	was	

resolved	by	agreement	between	Nadeau	and	the	Board	of	Overseers	of	the	Bar.	

      [¶12]		In	the	single	justice	decision	in	Nadeau’s	bar	disciplinary	matter,	

Bd.	of	Overseers	of	the	Bar	v.	Nadeau,	BAR-05-03	at	2	(Mar.	2,	2006),	Nadeau	

agreed	to	the	following	facts:	“On	June	20,	2003,	Attorney	Nadeau	commenced	

a	 consensual	 sexual	 relationship	 with	 a	 divorce	 client.	 	 Attorney	 Nadeau’s	

conduct	 when	 he	 terminated	 the	 attorney-client	 relationship	 and	 withdrew	

from	representation	of	that	client	fell	short	of	the	standards	established	in	the	

Code	of	Professional	Responsibility.”	

      [¶13]	 	 The	 agreed	 to	 facts	 also	 indicate	 that	 the	 “divorce	 client”	 had	

complained	to	the	Board,	resulting	in	a	Grievance	Commission	proceeding	and	

a	 recommendation	 of	 discipline	 to	 the	 Court	 (GCF	 #	 03-255).	 	 Id.	 	 However,	

before	the	Court	proceeding,	Nadeau	and	the	former	client	“reunited	in	their	

romantic	relationship,”	and	the	former	client	then	denied	that	Nadeau	“acted	

unprofessionally.”	 	 Id.	 	 These	 circumstances	 resulted	 in	 an	 agreed	 to	

recommendation,	 accepted	 by	 the	 Court,	 of	 a	 dismissal	 with	 a	 warning	 to	

Nadeau	to	“refrain	from	such	misconduct	in	the	future.”		Id.	at	3.	

      [¶14]		The	agreed	to	resolution	of	the	2006	bar	discipline	proceeding	also	

involved	 Nadeau	 (1)	 withdrawing	 his	 appeal	 of	 a	 Grievance	 Commission	

reprimand	 for	 Nadeau’s	 directly	 contacting	 represented	 litigants	 (former	


	
                                                                                       7	


members	 of	 his	 law	 firm)	 during	 litigation	 over	 the	 breakup	 of	 his	 law	 firm	

(GCF	#	03-335);	and	(2)	agreeing	to	a	public	reprimand	for	his	“discourteous	

and	degrading”	criticism	of	a	Superior	Court	Justice	who	declined	to	seal	the	

record	of	the	litigation	regarding	the	breakup	of	his	law	firm,	thereby	allowing	

public	disclosure	of	his	affair	with	his	former	client	(GCF	#	04-314).		Id.	at	3-5.	

       [¶15]		The	2006	proceeding	concluded	with	the	following	order,	entered	

with	Nadeau’s	agreement:	

       	      In	accordance	with	Bar	Counsel’s	recommendation,	and	with	
       agreement	of	Attorney	Nadeau,	on	the	basis	of	the	conduct	set	forth	
       in	GCF	#	03-335	and	GCF	#	04-314	a	public	reprimand	is	imposed.		
       All	of	these	violations	of	the	Maine	Bar	Rules	are	serious.		Attorney	
       Nadeau	is	ORDERED	to	conduct	himself	in	the	future	so	as	to	avoid	
       further	occasions	of	professional	misconduct.		By	agreeing	to	this	
       disposition,	Attorney	Nadeau	acknowledges	that	he	feels	remorse	
       for	his	actions.		The	Court	cautions	him	to	utilize	that	remorse	to	
       inform	 his	 judgment,	 and	 to	 choose	 his	 best	 judgment	 over	 his	
       inclination	to	impulsivity	in	the	future.	

Id.	at	5.	

       [¶16]		Following	the	dismissal	with	a	warning	of	the	grievance	complaint	

involving	 the	 former	 client,	 the	 “romantic	 relationship”	 ended.	 	 This	 was	

followed	 by	 acrimonious	 litigation	 between	 Nadeau	 and	 his	 former	 client,	

which	we	reviewed	in	Nadeau	v.	Frydrych,	2014 ME 154,	108 A.3d 1254.		That	

litigation	also	led	to	a	judicial	disciplinary	action	against	Nadeau	for	sending	a	

threatening	 letter	 to	 his	 former	 client’s	 attorney,	 which,	 we	 determined,	



	
8	


“exploited	his	judicial	office	for	personal	gain	because	he	gratuitously	invoked	

his	position	of	judicial	and	public	prominence	to	advance	his	personal	objective	

of	settling	the	protection	case	on	his	terms.”		In	re	Nadeau,	2016 ME 116,	¶	17,	

144 A.3d 1161.	

             [¶17]	 	 Concluding	 that	 “Judge	 Nadeau’s	 statements	 diminished	 the	

integrity	 of	 the	 judiciary,	 and	 invoked	 the	 power	 and	 prestige	 of	 his	 office	

without	justification	and	for	his	own	purposes,”	we	concluded	that	Nadeau	had	

violated	Canons	1	and	2(B)	of	the	1993	Maine	Code	of	Judicial	Conduct.		Id.	¶	19.		

For	this	violation	of	the	1993	Code,	we	imposed	a	public	censure	and	reprimand	

and	a	thirty-day	suspension	from	his	office	of	probate	judge.		Id.	¶	50.4	

	            [¶18]		The	first	three	of	the	violations	at	issue	in	this	proceeding	involve	

vindictive	and	impulsive	actions	that	Nadeau	took	in	2012	and	2013	regarding	

his	 former	 law	 partners—the	 same	 attorneys	 at	 issue	 in	 Nadeau’s	 2006	

professional	 misconduct	 findings—and	 attorneys	 associated	 with	 his	 former	

law	partners.		These	actions,	now	the	subject	of	a	judicial	misconduct	action,	

demonstrate	Nadeau’s	disregard	for	his	2006	attorney	misconduct	agreement	

and	 court	 order	 “to	 avoid	 further	 occasions	 of	 professional	 misconduct,”	 “to	

utilize	that	remorse	[for	his	actions	regarding	his	former	partners]	to	inform	

																																																								
      4		In	the	2016	opinion,	we	determined	that	three	other	claims	of	judicial	misconduct	had	not	been	

proved	to	have	violated	the	1993	Code	of	Judicial	Conduct.		See	In	re	Nadeau,	2016 ME 116,	¶¶	25-43,	
144 A.3d 1161.	


	
                                                                                      9	


his	 judgment,”	 and	 “to	 choose	 his	 best	 judgment	 over	 his	 inclination	 to	

impulsivity.”	 	 Bd.	 of	 Overseers	 of	 the	 Bar	 v.	 Nadeau,	 BAR-05-03	 at	 5	

(Mar.	2,	2006).	

                                  II.		CONCLUSION	

	     [¶19]		The	sanctions	we	impose	here	rest	on	our	consideration	of	all	of	

Nadeau’s	history	of	professional	misconduct,	as	both	an	attorney	and	a	judge.		

As	we	stated	in	the	opinion	that	is	the	subject	of	this	motion,	

      	     This	is	now	the	fourth	time	that	Judge	Nadeau	has	appeared	
      before	us	for	ethical	violations,	and	the	third	time	for	conduct	that	
      occurred	 while	 serving	 in	 a	 judicial	 capacity.	 	 [Citing	 the	 2016,	
      2007,	and	2006	opinions	referenced	above.]		Here,	his	actions	were	
      often	carried	out	in	an	intemperate	and	vindictive	fashion	against	
      former	 colleagues	 of	 his	 law	 practice	 and	 their	 associates.		
      Attorneys’	reputations	were	harmed,	and	litigants	before	him	were	
      pressured	to	support	his	efforts	to	increase	court	resources	and	his	
      compensation.	 	 Judge	 Nadeau	 has	 not	 fully	 acknowledged	 the	
      intemperate	nature	of	his	decisions.	
	
      	      We	have	already	acknowledged	that	“prior	corrective	efforts	
      have	 not	 been	 effective	 in	 dissuading	 [Judge	 Nadeau]	 from	
      engaging	 in	 intemperate	 conduct	 prohibited	 by	 the	 Canons.”		
      In	re	Nadeau,	 2016 ME 116,	 ¶	 49,	 144 A.3d 1161.	 	 This	 time,	
      therefore,	more	severe	sanctions	are	warranted.	
In	re	Nadeau,	2017 ME 121,	¶¶	62-63,	---	A.3d	---.	

      [¶20]	 	 With	 this	 history,	 Nadeau	 was	 certainly	 on	 notice	 regarding	 the	

sanctions	he	could	face;	he	has	not	been	denied	due	process	in	this	proceeding;	

and	he	has	failed	to	demonstrate	that	he	has	been	sanctioned	more	harshly	than	



	
10	


others	similarly	situated,	having	identified	no	Maine	attorney	with	a	history	of	

professional	misconduct	violations	as	extensive	as	his	own.		Nadeau’s	motion	

for	reconsideration	is	therefore	denied.		To	accommodate	the	notices	that	must	

be	provided	by	Nadeau,	see	M.	Bar	R.	31,	and	by	the	Board	of	Overseers	of	the	

Bar,	 see	 M.	 Bar	 R.	 19,	 the	 effective	 date	 of	 Nadeau’s	 two-year	 suspension	 is	

adjusted	as	indicated	in	the	entry	below.		

      The	entry	is:	

                    After	 review	 of	 the	 record	 on	 Robert	 M.A.	
                    Nadeau’s	 motion	 for	 reconsideration,	 including	
                    the	documents	filed	by	Robert	M.A.	Nadeau	and	
                    the	 Committee	 on	 Judicial	 Responsibility	 and	
                    Disability,	the	Court	ORDERS	as	follows:	
                    The	motion	for	reconsideration	is	DENIED.		The	
                    two-year	 suspension	 from	 the	 practice	 of	 law	
                    ordered	 in	 our	 opinion	 in	 In	 re	 Nadeau,	
                    2017 ME 121,	 ---	A.3d	---,	 shall	 commence	 on	
                    October	1,	2017.	 	 The	 sanctions	 as	 otherwise	
                    ordered	 in	 In	 re	 Nadeau,	 2017 ME 121,	
                    ---	A.3d	---,	shall	remain	in	effect	and	unchanged.	
	     	     	      	    	    	
	
Cabanne	 Howard,	 Esq.,	 Committee	 on	 Judicial	 Responsibility	 and	 Disability,	
Portland,	for	the	Committee	on	Judicial	Responsibility	and	Disability	
	
Robert	M.A.	Nadeau,	pro	se